DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a cross section” (line 2) and “an imaginary circle” (line 9), both of which are in the singular form.  Claim 1 then recites “the imaginary circle has a diameter decreasing from a base end portion toward a leading end portion” (lines 9-10), which imply a plurality of diameters, and therefore a plurality of imaginary circle and a plurality of cross sections, which is inconsistent with the previously defined antecedent bases in singular form.  
Likewise, claims 5-8 each recites “an angle… becomes wider from the base end portion toward the leading end portion”, which implies a plurality of cross-sections, which is inconsistent with the previously defined antecedent bases in singular form. 
Claim 2 recites “distances from the center of the imaginary circle to the upper bottom, to the lower bottom, and to the first and second oblique sides, of the trapezoidal shape, are equal to each other” is indefinite because the claim fails to indicate a point(s) on the on the upper bottom, lower bottom, first and second oblique sides,   Note that the upper bottom, lower bottom, first and second oblique sides, each has an indefinite number points thereon; as such, there are an indefinite distances from the center of the imaginary circle to the upper bottom, lower bottom, first and second oblique sides.  
Claim 1 recites “a cross section perpendicular to a longitudinal direction of the working portion” (line 2).  Claim 2 then recites “the cross-section of at least part of the working portion”;  it is unclear whether the cross-section in claim 2 is the same or different from the cross section in claim 1.  
Claim 1 recites “a trapezoidal shape” (line 3).  Claims 3-4 then recites “in the leading end portion… the trapezoidal shape”; it is unclear whether the trapezoidal shape in claims 3-4 is the same or different from the trapezoidal shape in claim 1.  
Claim 1 recites “the imaginary circle has a diameter” (lines 9-10).  Claims 5-8 each then recites “a diameter, of the imaginary circle” (line 2); it is unclear whether the diameter in claims 5-8 is the same or different from the diameter in claim 1.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 5-6  are rejected under 35 U.S.C. 103 as being unpatentable over Scianamblo (2017/0209236) in view of Brock et al. (20070178426).  
Regarding claim 1, Scianamblo discloses a dental file 900 (Figs. 9-12) comprising a working portion having a spiral shape (Fig. 9, paragraph 75, “the path defined by the centers of mass of the cross-sections spiral around the axis of rotation of the instrument”), wherein a cross section perpendicular to a longitudinal direction of the working portion has a rectangular shape with lower bottom, upper bottom, first and second sides (Fig. 9A).  Scianamblo shows vertexes at both ends of the lower bottom are located on an imaginary circle having a center at an axis in the longitudinal direction of the working portion, vertexes at both ends of the upper bottom are located inside the imaginary circle (Fig. 9A).  Scianamblo discloses the imaginary circle ECS has a diameter decreasing from a base end portion toward a leading end portion of the working portion (Fig. 9, 9A-9D; paragraph 111 “a working portion… which is tapered in a shank to tip direction”).  
While Scianamblo a rectangular cross section (Fig. 9) and a square cross section (Fig. 23),  Scianamblo also discloses a trapezoidal shape cross section would have been an alternative suitable four-sided shape (paragraphs 70, 114, 120 “rectangular in this example, but may alternatively be another four-sided shape such as a trapezoid”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scianamblo’s Fig. 9 cross-section to have a trapezoidal shape with an upper bottom, lower bottom, and first and second oblique sides as a suitable alternative four-sided shape as indicated by Scianamblo (paragraph 120) while yielding predictable results.  
Alternatively, Brock et al. discloses an endodontic file having a cross-section with trapezoidal shape (Fig. 4G) among many suitable alternative shapes (Figs. 4A+4H).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scianamblo’s rectangular cross section to have a trapezoidal shape as taught by Brock et al. to be a suitable alternative shape for an endodontic file’s cross section. 
	Regarding claim 2, Scianamblo discloses the cross-section may be increasingly square at the tip (paragraph 130) and therefore at that cross-section distances from the center of the imaginary circle to the upper bottom, to the lower bottom, and to the first and second sides, are equal to each other.  
As to claims 5-6, Scianamblo discloses the cross-section may be increasingly square at the tip (paragraph 130), therefore, the vertexes of both ends of the lower bottom and the first or second oblique side would become wider (increasing from acute angle toward 90 degree angle) from the base end portion toward the leading end portion as claimed in order to form the increasingly square shape. 

6.	Claims 3-4 and 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Scianamblo in view of Brock et al., and further in view of Lee et al. (KR 101569202). 
	As to claims 3-4, Scianamblo/Block discloses the invention substantially except for the land portions along a circular arc of the imaginary circle as claimed.  Lee et al. discloses an endodontic file having a cross section with land portions along a circular arc of the imaginary circle around the vertexes (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Scianamblo/Block by including landed portions along a circular arc of the imaginary circle around the vertexes on the imaginary circle as taught by Lee et al.  in order to provide passive or scraping cutting functions with the landed portions reducing risks of breaking the endodontic file. 
As to claims 7-8, Scianamblo/Block/Lee discloses the invention substantially as claimed according to claims 3-4 as detailed above.  Particularly, Scianamblo discloses the cross-section may be increasingly square at the tip (paragraph 130), therefore, the vertexes of both ends of the lower bottom and the first or second oblique side would become wider (increasing from acute angle toward 90 degree angle) from the base end portion toward the leading end portion as claimed in order to form the increasingly square shape. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3732